Citation Nr: 0900075	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1977 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The last time the veteran's service-connected hypertension 
was evaluated by VA for compensation and pension purposes was 
in July 2006.  In September 2008, the veteran submitted 
documents which indicated that the hypertension may have 
increased in symptomatology since the last examination.  The 
submitted records include a report of elevated blood pressure 
readings which were recorded on one day in July 2008.  While 
these readings are insufficient upon which to base a grant of 
an increased disability rating, they are an indication of a 
possible increase in symptomatology.  As such, the Board 
finds that the veteran should be afforded a VA examination to 
determine the current manifestations of the service-connected 
hypertension.  

In addition, it is important to note that the documents 
submitted by the veteran in September 2008 have not been 
reviewed by the RO; nor were they accompanied by a waiver of 
the RO's review.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Under the circumstances, 
the case must be returned to the RO/AMC for preliminary 
review and preparation of a supplemental statement of the 
case that considers the new evidence if the benefit sought is 
not granted on the record.

Finally, the veteran's service treatment records from his 
second period of active duty service have not been obtained.  
One attempt was made to obtain this evidence in June 2006.  
In July 2006, the RO was informed that there were no records 
at the Records Management Center.  The Board notes, however, 
that it appears the veteran was still in National Guard at 
this time.  The veteran's medical records could be with his 
National Guard unit or they could have been returned to the 
Records Management Center if the veteran had subsequently 
retired from the National Guard.  The Board notes these more 
recent service treatment records could be determinative of 
the outcome of this claim if they document pertinent 
hypertension symptomatology as reported by the veteran.  As 
the issue on appeal is being remanded for a VA examination, 
the Board finds further attempts should be made to obtain 
this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to secure the 
veteran's missing service treatment 
records through official channels to 
include a request to his National Guard 
unit and another request to the Records 
Management Center.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
so as to ascertain the current nature and 
extent of his service-connected 
hypertension.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file 
was in fact reviewed in conjunction with 
the examination.  All tests that are 
deemed necessary by the examiner should 
be conducted.  The VA examiner should 
schedule blood pressure readings to be 
taken two or more times on each of at 
least three different days as warranted 
for an adequate medical opinion, and 
should discuss whether there is evidence 
of any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 100, 110, 120, 
130, or more, or systolic pressure 
predominantly 160, 200 or more). 

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC) which 
discusses all evidence received since the 
last SSOC which was issued in September 
2007.  An appropriate period of time 
should be allowed for response.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




